DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
Applicants previously canceled claims 15-23, and now cancel claims 5 and 14.  Claims 31-32 remain withdrawn from consideration as being directed to a non-elected invention.  Applicants amend claims 1, 6-7, 12, and withdrawn claims 31-32.  Applicants add new claim 33.  Claims 1-4, 6-13 and 24-33 are pending in this application, with claims 1-4, 6-13, 24-30, and 33 being under examination.
 Any objection or rejection of record in the previous Office Action, mailed March 18, 2022, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al. (150(3) Cell 647-658 (2012), and cited in the Information Disclosure Statement filed August 8, 2019) in view of Dueber et al. (U.S. Patent No. 8,765,403, issued July 1, 2014, and cited in the Information Disclosure Statement filed August 8, 2019,) and Williamson (4(8) Nature Chemical Biology 458-465 (2008), and cited in the Information Disclosure Statement filed August 8, 2019).  This rejection is maintained.
 	Khalil discloses synthetic transcription factors (sTFs) which feature a modular design in which separate protein domains carry out individual molecular functions (Figures 1 and 2).  Khalil discloses zinc finger (ZF) domains enable binding to DNA (DBDs) at user-specified sequences embedded within an engineered promoter, that the transcriptional output for the promoter is driven by an activation domain (transcriptional activator), which recruits basal transcription machinery, and a protein- protein interaction domain allows cooperative interactions (LBDs) of adjacent TFs (Figures 1 and 2).  Khalil discloses that sTF monomers can be customized to different roles, including activating, cooperative, non-participatory, inhibitory roles, within a simple two-input system through the rational perturbation of component properties made accessible by a synthetic framework (Figure 6).  Khalil discloses engineering several sTFs by switching the placements of a PDZ ligand and PDZ ligand binding domains, switching the placement of the transcriptional activation domains (AD) between the proximal and distal sTF, and flipping the orientation of the operators (paragraph bridging pages 653 and 654 and Figure 6).  Khalil discloses that cooperative transcriptional synergy can be achieved when the sTF42_10, which comprises a PDZ ligand, ZF DNA binding domains, and an AD operator, was placed in a position closest to the downstream gene's start codon in comparison to the sTF 43 -B-4x, which comprises the PDZ ligand binding domain and serves as a cooperative factor operator (paragraph bridging pages 653 and 654 and Figure 6).  It is noted that the claim does not require the molecular clamp, but only requires that the ligand of the STF is configured to bind to the ligand binding domain of a molecular claim.  This is interpreted as the ligand has to be capable of binding to a molecular clamp. 
 	Khalil teaches PDZ domains separated by a GSGS linker (GSGSVKESLV) (SEQ ID NO: 6) (page 652, column 2, second full paragraph and page 656, column 2, second full paragraph). 
 	Khalil discloses that protein-protein interaction (binding) domains, namely, syntrophin PDZ domain and peptide ligands, were added as C-terminal fusions to the sTF (page 656, column 2, second paragraph).
 	Khalil discloses that cooperative transcriptional synergy can be achieved when the sTF42_10, which comprises a PDZ ligand, ZF DNA binding domains, and an AD operator, was placed in a position closest to the downstream gene's start codon in comparison to the sTF 43 -B-4x, which comprises the PDZ ligand binding domain and serves as a cooperative factor operator (paragraph bridging pages 653 and 654 and Figure 6).
   	Khalil teaches sTF-promoter pair library sequences and amino acid residues of the recognition helices for 19 OPEN-engineered three-finger arrays, and corresponding DNA binding sequences (Figure 3).  Khalil discloses that the DBD can be VRHNLTR (SEQ ID NO: 140) or QRSSLVR (SEQID NO: 142) and that the DBD binds to DNA binding motifs (DBM) of agagtgaggac (SEQ! D NO: 99) and agacgctgctc (SEQ ID NO: 102) (Figure 3).  Khalil also discloses the DBD can be selected from 42-10, which comprises SEQ ID NOs: 125-126 (Figure 3).  Khalil discloses that DBD of the zinc finger residues of 42-10 include the sequence TGQILDR VAHSLKR DPSNLRR (Figure 3).  While SEQ ID NOs: 125-126 are longer polypeptides than Khalil's disclosure of 42-10, 42-10 comprises the DBMs that are found in SEQ ID NOs: 125-126 because each zinc finger of the zinc finger array of sTF42-10 is composed of two B strands and a recognition helix, and each of SEQ ID NOs: 125 and 126 provides that these sequences are the zinc finger binding domains (Figure 4).  Khalil discloses that sTFs can act as minimal transcription activators wherein the engineered ZF array of the sTF recapitulates the transcription factor (TF) function of binding to a specific DNA site, for example, to a cognate 9 bp operator in a synthetic promoter (page 649, paragraph bridging columns 1 and 2).  Khalil discloses that ZF protein is fused to a VP16 minimal AD, which autonomously facilitates recruitment of the RNA polymerase II machinery for MRNA initiation, thus turning on gene expression (page 649, paragraph bridging columns 1 and 2).
 	Khalil discloses that the ZF protein of the sTFs is fused to a VP16 minimal activation domain (AD), which autonomously facilitates recruitment of the RNA polymerase II machinery for MRNA initiation (page 649, column 1, final paragraph).
 	Khalil discloses a platform by which ZF-based sTFs could be readily constructed and customized in which the platform consists of a cassette, into which artificial three finger arrays with engineered specificities are inserted to generates TF species (page 649, column 1, second paragraph).  Khalil discloses that the sTF cassette is paired with a synthetic promoter bearing ZF binding sequences that act as operators for the sTFs (page 649, column 1, second paragraph).
 	Khalil discloses that the protein-protein interaction domains, including the peptide ligands, were added as terminal fusions to the sTF and separated by a GSGS linker (GSGSVKESLV) (SEQ ID NO: 6) (page 652, column 2, second full paragraph and page 656, column 2, second full paragraph). 
 	Khalil discloses that the system of gene expression comprises a gene expression unit comprising a promoter operatively linked to a gene to be expressed (Figures 1 and 6).
 	Khalil discloses a corresponding increase in the transcriptional output of the system, which provides for tuning up the level of activation with promoters harboring one, two, and eight tandem operators (DBMs) (Figure 4).  Khalil discloses a DBM having SEQ ID NO: 102 (42-10, Figure 3).
 	Khalil fails to disclose or suggest a molecular clamp comprising n ligand binding domains (LBD), wherein each ligand binding domain is connected to at least one other LBD by a linker.  Khalil fails to disclose or suggest a system for controlling gene expression where the molecular clamp and at least one sTF are both present in a cell, and that at least one ligand binding domain of the molecular clamp binds to the ligand of the sTF.
 	Dueber teaches a scaffold polypeptide (molecular clamp) comprising of two or more peptide binding elements (PBEs) (ligand binding domains) wherein a given PBE can be immediately adjacent to another PBE through a linker (Column 9, paragraph 2).  Dueber teaches where scaffolds (molecular clamps) were built by tethering together, via flexible nine amino acid glycine-serine linkers (Column 36, paragraph 1). Dueber teaches where a suitable linker includes peptides having multiple glycine and multiple serine residues, where exemplary linkers include, e.g., GSGSGSGGS (Column 11, paragraph 2). Dueber teaches that small amino acids such as glycine are of use in creating a flexible peptide and the creation of such sequences is routine to those of skill in the art (Column 11, paragraph 1). 
 	Dueber teaches the PSD95/DIgA/Zo-1 (PDZ) domain from the adaptor protein syntrophin (Table 1) and where amino acid sequences of PDZ domains are known in the art, for example
amino acids 80-161 of the amino acid sequence provided in Gen Bank Accession No. NP 033254 (Mus musculus syntrophin) (Column 12, paragraph 4). Additionally, Dueber teaches where non-limiting examples of amino acid sequences of peptides comprising PDZ domain ligands include VKESLV (Column 16, paragraph 2) which is SEQ ID NO: 6.
 	Dueber discloses that a scaffold polypeptide that can have one, two or more copies of each PBE (n). For example, a scaffold polypeptide can have from 1 copy to 10 copies of each PBE, e.g., a scaffold polypeptide can comprise one, two, three, four, five, six, seven, eight, nine, ten, or more, copies of each PBE (Column 9, paragraph 4).
 	Dueber discloses a scaffold polypeptide (molecular clamp) that has a general formula of [(X)n(Y)]m, where each X is a different peptide binding element (ligand binding domain), wherein n is an integer from one to about 10, that V, if present, is a linker peptide, and that m is an integer from 2 to about (column 9, line 62 to column 10, line 2).
 	Dueber discloses that the peptide binding element (ligand binding domain) can be a Src homology 2 (SH2) domain; a phosphotyrosine binding (PTB) domain; a Src homology 3 (SH3) domain; a GTPase Binding Domain (GBD); a leucine Zipper domain; a fork head associated (FHA) domain; a WW domain; a 14-3-3 domain; a death domain; a caspase recruitment domain (CARD), a bromodomain; a chromatin organization modifier; a shadow chromodomain; an F-box domain; a HECT domain; a RI NG finger domain; a sterile alpha motif (SAM) domain; a glycine-tyrosine-phenylalanine (GVF) domain; a soluble NSF attachment protein (SNAP) domain; a VHS domain; an ANK repeat; an
armadillo repeat; a WD40 repeat; an MH2 domain; a calponin homology domain; a Dbl homology domain; a gelsolin homology domain; a phoX and Bem1 (PB1) domain; a SOCS box; an RGS domain; a Toll/IL-1 receptor domain; a tetratricopeptide repeat; a TRAF domain; a Bcl-2 homology domain; a PSD95/DlgA/Zo-1 (PDZ) domain; a coiled-coil domain; a bZIP domain; and the like (column 11, lines 40 to 59).
 	Williamson discloses that cooperative formation of multicomponent complexes provides a natural way to control assembly and gene expression processes such as transcription, RNA processing and translation (page 461, column 1, first full paragraph).  Williamson discloses the formation of a quaternary complex between DNA and three proteins (Notch-1, CSL and MAML) to regulate Notch signaling (page 461, column 1, first full paragraph). Williamson discloses that in the nucleus of a cell, Notch acts as an accessory transcription factor cooperatively with other factors to stimulate transcription of target genes by binding to a DNA binding protein CSL (CBF-1, suppressor of hairless, LAG-I), thereby recruiting a coactivator protein from the MAML (mastermind-like) family (page 461, paragraph bridging columns 1 and 2 and column 2, first full paragraph).  
 	It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the sTFs of Khalil with the scaffold polypeptide (molecular clamp) of Dueber in a cell and in order to achieve Williamson's cooperativity in multicomponent protein complexes in order to control transcription and gene expression.  The scaffold polypeptide of
Dueber contains PDZ ligand binding domains that is able to bind the PDZ ligand on Khalil's sTFs, which comprises a PDZ ligand and the AD.  One of ordinary skill in the art would in turn predict that this would produce cooperative transcriptional synergy as shown by of Khalil.  Dueber's disclosure that the scaffold polypeptide is able to organize proteins into a functional complex, Khalil disclosure of using sTFs to wire synthetic transcription circuits with in transcriptional complexes, and Williamson's disclosure of the formation of multicomponent macromolecular complexes is an essential feature to almost every aspect of cell function (pg. 458, paragraph 1), would make it obvious that combining a sTF and scaffold polypeptide, which are capable of binding to each other, in a cell would aid in the control of gene expression though cooperative formation of macromolecular complexes.
  	It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to engineer the sTF of Khalil with a ligand containing the peptide sequence IRETIV in order to ensure efficient binding of Dueber' s scaffold polypeptide which contains the PDZ binding domains.  One of ordinary skill in the art would have a predictable and reasonable expectation of success in substituting of one PDZ domain for another, as well as modification of the GSGS linker of Khalil with the GSGSGSGGS linker of Dueber. These modifications would have mounted as a simple substitution of one known component for another known component, which would in turn facilitate the formation of a multicomponent macromolecular complex between the scaffold polypeptide and the sTF to aid in nuclear related functions of transcription and gene expression, as disclosed by Williamson

Response to Amendments and Arguments
	Regarding the rejection of claims 1-4, 6-13, and 24-28, as well as new claim 33 under 35 U.S.C. § 103, Applicants’ amendments are arguments have been fully considered, and are deemed to be persuasive.  Therefore, for claims 1-4, 6-13, 24-28, and newly added claim 30, this rejection is withdrawn.
	However, the rejection is maintained for claims 29 and 30 for the following reasons:
	While Applicants assert that the claims relate to a three-level system that provides for fine-tuning gene expression, such a three-level system for fine-tuning gene expression is absent from claim 29.  Claim 1 requires that the fine-tuning be accomplished via alteration of three components:  the number of ligand binding domains (LBDs) and synthetic transcription factors (sTFs); the binding affinity of the LBD of the molecular clamp for the ligand on each of the sTFs; and the binding affinity of the DNA binding domains (DBDs) of each of the sTFs for a DNA binding motif (DBM) located upstream of promoter.  In contrast claim 29 requires a gene expression unit comprising a promoter linked to a gene to be expressed, a molecular clamp, and a synthetic transcription factor (sTF).  It is noted that neither claim 29 nor claim 30 recite the presence of a PDZ domain, but do recite a ligand binding domain.
	As discussed above, the combination of Khalil, Dueber, and Williamson discloses and suggests the claimed invention of claims 29 and 30.  As stated above and previously, Dueber’s disclosure of a scaffold polypeptide designed to organize biosynthetic pathway enzymes (proteins) into a functional complex and the fact that these polypeptides comprise of two or more LBDs separated by a linker provides for the present application’s molecular clamp, which organizes the sTFs, such as those disclosed by Khalil, into a functional complex which may PDZ domain LBDs that bind the ligands on the sTF.  In contrast to Applicants’ assertions, this provides for the currently claimed arrangement of the sTFs.  Williamson’s disclosure of cooperative formation of multicomponent complexes to aid in gene expression would motivate a skilled artisan to alter such arrangement in order to provide for increased or decreased gene expression, dependent on the presence of either a transcription activator or repressor.  
 	Further, Khalil does teach sTF comprising an effector domain or AD domain and ligand and it would be obvious to a skilled artisan to tether or arrange multiple sTFs of Khalil to the scaffold via ligand binding to the PDZ ligand binding domains to aid in gene expression.  The ordinary skill level of a molecular biologist is high.  As such, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in combining the cited prior art references.  Further, the differences in the prior art with regard to the components of the system for controlling gene expression (the sTFs and the molecular clamps) were encompassed in known variations or in principal known in the prior art.  Thus, the rationale to combine Khalil with Dueber and Williamson would have been the predictable use of prior art elements according to their established functions; here, Dueber’s scaffold (molecular clamp) provides for ligand binding domains connected via linker.  While Dueber does disclose binding of a substrate to enzymes, one of ordinary skill in the art would be motivated at least to try using Dueber’s scaffold as a molecular clamp in order to control gene expression (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (2007)).  
  	And, as discussed previously and above, Dueber discloses that a scaffold polypeptide can have one, two or more copies of each PBE (n), and which has a general formula of [(X)n(Y)]m, where each X is a different peptide binding element (ligand binding domain), wherein n is an integer from one to about 10, that V, if present, is a linker peptide, and that m is an integer from 2 to about 50.  Dueber also provides for the peptide binding element (ligand binding domain) being one of the instantly claimed LBDs.
	Finally, it is noted that all of Applicants’ arguments relate to amended claim 1 and its dependent claims, which require a three-level system for fine-tuning gene expression, where the expression is fine-tuned based upon three characteristics of the system:  the number of ligand binding domains (LBDs) and synthetic transcription factors (sTFs); the binding affinity of the LBD of the molecular clamp for the ligand on each of the sTFs; and the binding affinity of the DNA binding domains (DBDs) of each of the sTFs for a DNA binding motif (DBM) located upstream of promoter.  Applicants present no additional arguments relating to independent claim 29 and dependent claim 30.
	For all these reasons, and those listed above, and because Khalil discloses the sTFs of the instant invention, and because Dueber and Williamson discloses the features of the claimed molecular clamp, the combination of Khalil, Dueber, and Williamson is deemed to render the claimed invention obvious.

Allowable Subject Matter
Claims 1-4, 6-13, 24-28, and 33 are allowed.  
The prior art fails to disclose or suggest a three-level system for fine-tuning gene expression, where the expression is fine-tuned based upon three characteristics of the system:  the number of ligand binding domains (LBDs) and synthetic transcription factors (sTFs); the binding affinity of the LBD of the molecular clamp for the ligand on each of the sTFs; and the binding affinity of the DNA binding domains (DBDs) of each of the sTFs for a DNA binding motif (DBM) located upstream of promoter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636